DETAILED ACTION
This office action is in response to communication filed on June 6, 2022.

Response to Amendment
Amendments filed on June 6, 2022 have been entered.
The specification has been amended.
Claims 1, 6-7 and 11 have been amended.
Claims 4-5, 8 and 17 have been cancelled.
Claims 1-3, 6-7, 9-16 and 18-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 6), filed on 06/06/2022, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been withdrawn.

Applicant’s arguments, see Remarks (p. 6), filed on 06/06/2022, with respect to the objections to claims 6 and 11 have been fully considered. In view of the amendments, the objections have been withdrawn.

Applicant’s arguments, see Remarks (p. 6-7), filed on 06/06/2022, with respect to the rejections of claims 1-3, 6-7, 9-16 and 18-20 under 35 U.S.C. 102(a)(1), 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered. In view of the amendments, the rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Tucker (Reg. No. 71398), applicant’s representative, on 06/15/2022.

The application has been amended as follows: 

Regarding claim 11. 
Claim language “receiving, using a processor, optical responses collected spectra from the semiconductor pattern structure by an optical metrology tool” is replaced by “receiving, using a processor, optical responses 
Claim language “comparing, using the processor, the optical responses spectra of the semiconductor pattern structure to the theoretical optical responses to determine output parameters for the LER and LWR of the semiconductor pattern structure” is replaced by “comparing, using the processor, the optical responses spectra of the semiconductor pattern structure to the theoretical optical responses to determine output parameters for the LER and the LWR of the semiconductor pattern structure”.

Examiner’s Note
Claims 1-3, 6-7, 9-16 and 18-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determining optical roughness in a semiconductor pattern structure), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 11 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determining line edge roughness (LER) and line width roughness (LWR) in a semiconductor pattern structure), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-3, 6-7, 9-10, 12-16 and 18-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-3, 6-7, 9-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1. 
Bischoff (US 20040218192 A1) discloses:
A computer-implemented method for determining optical roughness in a semiconductor pattern structure (Fig. 1, item 102 – “periodic grating”; [0006], [0023], [0025]: edge roughness and deterministic profile of a structure (e.g., periodic grating) formed on a semiconductor wafer (Fig. 1, item 104) is determined using optical metrology and a processor (Fig. 1, item 114) (see also claim 1 reciting a method)), the computer-implemented method comprising: 
receiving, using a processor (Fig. 1, item 114 – “processing module”), optical responses spectra collected from the semiconductor pattern structure by an optical metrology tool (Fig. 1, item 100 – “optical metrology system”; [0023]-[0025]: an optical metrology system is used to detect and measure a diffraction signal obtained from illuminating the structure, the diffracting signal being received by the processing module for analysis); 
constructing, using the processor, optical critical dimension (OCD) models by using a set of input parameters for each layer of the semiconductor pattern structure ([0027], [0029]-[0030]: a representative structure (hypothetical profile or model of the structure) is generated using a set of parameters corresponding to the structure critical dimensions, the representative structure being divided into multiple layers (see Fig. 5, [0059]-[0061])); 
calculating, using the processor, theoretical optical responses from a theoretical input generated by the OCD models ([0035]-[0036], [0040]: a simulated diffraction signal is generated using the set of parameters for the hypothetical profiles (see also [0055]-[0059])); and 
comparing, using the processor, the optical responses spectra of the semiconductor pattern structure to the theoretical optical responses to determine output parameters for the optical roughness of the semiconductor pattern structure ([0027], [0035], [0060]-[0061]: the measured diffraction signal is compared to the simulated diffraction signal in order to determine whether the structure has been fabricated according to specifications (e.g., when signals match, simulated profile represents actual roughness profile of the structure; see also [0042]-[0043] and [0054] regarding edge roughness including different roughness characteristics of the structure, and claims 45-46 regarding deterministic characteristics of the structure being determined based on the comparison)).  

Regarding the OCD models comprise three dimensional (3D) models comprising a virtual material, Kuznetsov (US 20140222380 A1) teaches:
“In one embodiment, providing the model of the diffracting structure involves discretizing the diffracting structure into a mesh. For example, FIG. 8A illustrates an isometric view of an exemplary sample 800A including posts 804, and FIG. 8B illustrates a model 800B of one of the posts 804 that has been discretized using a mesh, in accordance with an embodiment … For example, discretizing the diffracting structure model into the mesh may involve refining the mesh in areas of interest such as, for example: a defect, areas with line edge roughness, high field gradients, or fine features” ([0040]: models of semiconductor structures (e.g., posts) include 3D models that refine areas of interest, such as areas with line edge roughness (virtual material)).

Bischoff (US 20040218192 A1) further teaches:
“Additionally, with reference to FIG. 5, representative structure 306 can be divided into multiple effective medium layers (i.e., layers t to t). As depicted in FIG. 5, each effective medium layer can include a homogeneous area 308 and edges 310. As also depicted in FIG. 5, the thickness of the multiple effective medium layers can be varied. Additionally, the ratio between the homogeneous area 308 and edges 310, which corresponds to the values of w1 and w2 as described above, can be varied. The effective refraction indices can then be used in generating a simulated diffraction signal used in optical metrology” ([0059]: representative structure (model) can be divided into layers with corresponding characteristics for generation of simulated diffraction signal).

Lee (KR 20110110578 A, see translation) teaches:
“The calculated phase roughness is evaluated by calculating the resist line edge roughness of the resist pattern due to the phase roughness of the extreme ultraviolet mask using a spatial image simulator (step 250)” (p. 6: roughness of a pattern due to EUV mask is calculated using a spatial image simulator).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the virtual material comprising a hard mask layer and an extreme ultraviolet (EUV) resist layer,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 11. 
Bischoff (US 20040218192 A1) discloses:
A computer-implemented method for determining line edge roughness (LER) in a semiconductor pattern structure (Fig. 1, item 102 – “periodic grating”; [0006], [0023], [0025]: edge roughness and deterministic profile of a structure (e.g., periodic grating) formed on a semiconductor wafer (Fig. 1, item 104) is determined using a processor (Fig. 1, item 114) (see also claim 1 reciting a method and [0042] regarding line edge roughness)), the computer-implemented method comprising:
receiving, using a processor (Fig. 1, item 114 – “processing module”), optical responses collected spectra from the semiconductor pattern structure by an optical metrology tool (Fig. 1, item 100 – “optical metrology system”; [0023]-[0025]: an optical metrology system is used to detect and measure a diffraction signal obtained from illuminating the structure, the diffracting signal being received by the processing module for analysis); 
constructing, using the processor, optical critical dimension (OCD) models ([0027], [0029]-[0030]: a representative structure (hypothetical profile or model of the structure) is generated using a set of parameters corresponding to the structure critical dimensions); 
calculating, using the processor, theoretical optical responses from a theoretical input generated by the OCD models ([0035]-[0036], [0040]: a simulated diffraction signal is generated using the set of parameters for the hypothetical profiles (see also [0055]-[0059])); and 
comparing, using the processor, the optical responses spectra of the semiconductor pattern structure to the theoretical optical responses to determine output parameters for the LER of the semiconductor pattern structure ([0027], [0035], [0060]-[0061]: the measured diffraction signal is compared to the simulated diffraction signal in order to determine whether the structure has been fabricated according to specifications (e.g., when signals match, simulated profile represents actual roughness profile of the structure; see also [0042]-[0043] and [0054] regarding edge roughness including different roughness characteristics of the structure, and claims 45-46 regarding deterministic characteristics of the structure being determined based on the comparison)).  

Regarding A computer-implemented method for determining line width roughness (LWR) in a semiconductor pattern structure; optical critical dimension (OCD) models with a virtual material (VM), wherein the VM represents LER and/or LWR; and determine output parameters for the LWR of the semiconductor pattern structure, Tsai (US 20130024823 A1) teaches:
“Thereafter, the simulated pattern is compared with the target pattern (for example, the line width of the simulated pattern is compared with the line width of the target pattern to obtain an error deviation, critical dimensions, a critical dimension uniformity, a line edge roughness, a line width roughness or a line end shortening between the line width of the simulated pattern and the line width of the target pattern) (step S210), so as to obtain a patterning fidelity” ([0028]: simulated pattern characteristics are compared to target pattern characteristics to obtain patterning fidelity for ensuring the pattern design satisfies the patterning fidelity (see [0009] and [0018]), the pattern characteristics including a line edge roughness, a line width roughness).

Kuznetsov (US 20140222380 A1) teaches:
“In one embodiment, providing the model of the diffracting structure involves discretizing the diffracting structure into a mesh. For example, FIG. 8A illustrates an isometric view of an exemplary sample 800A including posts 804, and FIG. 8B illustrates a model 800B of one of the posts 804 that has been discretized using a mesh, in accordance with an embodiment … For example, discretizing the diffracting structure model into the mesh may involve refining the mesh in areas of interest such as, for example: a defect, areas with line edge roughness, high field gradients, or fine features” ([0040]: models of semiconductor structures (e.g., posts) include 3D models that refine areas of interest, such as areas with line edge roughness (virtual material)).

Bischoff (US 20040218192 A1) further teaches:
“Additionally, with reference to FIG. 5, representative structure 306 can be divided into multiple effective medium layers (i.e., layers t to t). As depicted in FIG. 5, each effective medium layer can include a homogeneous area 308 and edges 310. As also depicted in FIG. 5, the thickness of the multiple effective medium layers can be varied. Additionally, the ratio between the homogeneous area 308 and edges 310, which corresponds to the values of w1 and w2 as described above, can be varied. The effective refraction indices can then be used in generating a simulated diffraction signal used in optical metrology” ([0059]: representative structure (model) can be divided into layers with corresponding characteristics for generation of simulated diffraction signal).

Lee (KR 20110110578 A, see translation) teaches:
“The calculated phase roughness is evaluated by calculating the resist line edge roughness of the resist pattern due to the phase roughness of the extreme ultraviolet mask using a spatial image simulator (step 250)” (p. 6: roughness of a pattern due to EUV mask is calculated using a spatial image simulator).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the OCD models comprise a hard mask layer and an extreme ultraviolet (EUV) resist layer,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-3, 6-7, 9-10, 12-16 and 18-20
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857